Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. 	The information disclosure statement (IDS) submitted on 05/22/2019 has been considered by the examiner. 
Response to Amendment
2.	The amendment filed 03/19/2021 has been entered. Currently, claims 1-7 remain pending in the application. Independent claim 1 was amended by Applicant without the addition of new matter. Additionally, claim 2 has been cancelled, but its subject matter has been introduced into claim 1, ultimately changing the scope of claim 1. Additionally, claim 3 has been amended without the addition of new matter, ultimately changing the scope of claim 3. Furthermore, claims 3-7 and the Specification have been amended to resolve previous claim objections and disclosure objections that were set forth in the Non-Final Office Action mailed 11/20/2020. Lastly, previous 35 USC 112(b) rejections have not been corrected in the claims and minor claim objections have been introduced. 
Response to Arguments
3.	Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. Applicant’s amendment to claim 1 of inserting the subject matter of cancelled claim 2, has overcome the previous 35 USC 102 rejection for claim 1. However, amended claim 1 is now rejected under 35 USC 103 based on the previous 35 USC 103 rejection for the original claim 2. Furthermore, the amendment to claim 3 changed the scope of the claim. The new rejection written below maintains the primary reference, Levin (WO 03068120), and secondary reference, Waters (GB Patent No. 2503955), for teaching all the limitations in the claims.

In response to Applicant’s argument, Levin does discloses (Page 5, lines 2-4; Page 8, lines 23-24; Page 9, lines 3, 6-9, 13-14, 27-28; Page 10, lines 21-22l; Figure 2; Claim 17) a shear force negating plaster 10 (Page 10, lines 21-22, bandage 10 shear forces are taken up) comprising an upper layer 34 (Page 9, line 27, elastic top sheet 34) comprising a Baltex spacer material or other compatible material (Page 9, lines 27-28, elastic top sheet 34 can be made of any desired elastic material that is capable of elastically stretching in all planar directions under the influence of shear forces. For example, a nylon mesh fabric of a weave; Ultimately, a woven nylon mesh is an equivalent structure to the woven polyester mesh that Baltax spacer material is made of), and a base layer 14 (Page 8, line 23, protective layer 14) comprising a woven fabric or similar type of lubricant (Page 8, lines 23-24, protective layer 14 can be made of gauze; Ultimately, gauze is made of a combination of cotton and polyester which is an equivalent structure to the woven fabric).
Levin also discloses the flexible plastic inserts 24,30 and 18,32 (Page 9, line 3, compressive disc 24 preferably is round or oval; Page 9, lines 8-9, compressive disc 24 includes an outer, low-frictioned covering member 30, which can be in the form of a thin plastic film; Page 9, lines 13-14, upper surface 26 of the lower compressive cushioning member 18 likewise is a surface of a low-friction material, such as a surface of an outer wrap of plastic film 32) with a gel or similar type of lubricant 28 (Page 5, lines 2-4, this additional member 28 is a free-floating member positioned between the top sheet 34 and an upper, low friction surface 26 of the first compressive cushioning member 18; Claim 17, said compressive material included in said additional member 28 is a gel; Page 9, lines 6-8, compressive disc 24 includes an internal compressive section 28 that can include any desired compressive material such as sheets of gel-like material)l are configured to be layered and placed in between (Figure 2, compressive disk 24 and compressive member 18 are positioned in between the upper layer 34 and base layer 14) the Baltex spacer material or other compatible material 34 such that the upper layer 34 and the base layer 14 are laminated to form one complete unit (Page 4, lines 9-10, peripheral edges of the elastic top sheet 34 and anchorage strip 12 are adhered to form a complete unit; Laminating the upper layer and base layer is a product by process claim and does not hold any patentable weight. Hence, the adherence of the peripheral edges is an equivalent to the lamination). 
5.	Applicant argues “The Office Action fails to provide such “reasoned explanation” and instead makes a cursory high-level conclusion that it would have been obvious to combine multiple references under Section 103. The mere fact that the prior at may be arguably modified in the manner suggested by the examiner does not make the modification obvious” (Remarks, Page 9, lines 9-13). Applicant further argues “that any references that disclose anything related to a protective bandage, plaster, or a cushioning device are automatically combinable for the alleged obviousness” (Remarks, Page 10, lines 14-16).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the “reasoned explanation” for combining the references for the alleged obviousness is utilized to teach the secondary features and limitations in the claims, showing continuous operability of function in the combination. 
In regards to amended claim 1, Levin (WO 03068120) discloses the upper layer and base layer are adhered to one another by the peripheral edges (Levin, Page 4, lines 9-10). Although, Levin does not specifically state the upper layer and lower layer are laminated to one another, Waters (GB Patent No. 2503955) teaches the upper layer and base layer are laminated to one another (Waters, Page 1, lines 15-16). Adhering the peripheral edges of the upper layer and base layer (Levin, Page 4, lines 9-10), or laminating the upper layer and base layer (Waters, Page 1, lines 15-16), are interchangeable processes and provide the same complete unit with the same function, so this combination of references for this specific modification is obvious. Also, the lamination of the upper layer and base layer does not hold patentable weight as it is a product by process claim. Hence, the adhered structure of Levin is the same as the laminated structure of the claimed invention, even without the combination of Waters, so the combination with Waters is only being used to help show a conventional practice in the art. 
Overall, the references, Levin and Waters, are related as analogous art so their functional combinations are considered obvious. 
Claim Objections
6.	Claims 1-7 are objected to because of the following informalities:  
In claim 1, lines 6-7, the phrase “two flexible plastic inserts” should read --two round or oblong or square flexible plastic inserts--. In claim 3, lines 2-3 the phrase “two shaped plastic inserts” should read --two round or oblong or square flexible plastic inserts--.  In claim 3, line 4, the phrase “the plastic inserts” should read --the two round or oblong or square flexible plastic inserts--. In claim 4, line 2, the phrase “two shaped flexible plastic inserts” should read --two round or oblong or square flexible plastic inserts--. In claim 5, line 2, “two plastic flexible inserts” 
In claim 4, line 3, “further absorbs” should read --further absorb--.
In claim 5, line 3, “a top layer” should read --the upper layer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 5 contain the trademark/trade name “Baltex®” (Claim 1, lines 1 and 5; Claim 5, line 3).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an upper layer of a medical plaster defined as Baltex® and, accordingly, the ® cushioning variants (Specification, Page 2, lines 10-14). 
Claim 1, line 2 and claim 5, lines 2-3 and 4 recite the phrase "or other compatible material", which is a relative term rendering the claims indefinite. The phrase "or other compatible material " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what other types of compatible material uppers, besides those (Specification, Page 2, lines 10-14) already claimed as part of the Markush group, would be suitable to indicate other upper layer materials.  Therefore the specification does not provide a standard for ascertaining what other types of compatible materials would be acceptable, such as compatible materials for the skin or compatible as a spacer material. For examination purposes the phrase “Baltex spacer material or other compatible material” in claim 1, line 2 and claim 5, lines 2-3 and 4 should read --cushioned material-- as stated in the Specification, Page 2, line 10.
Claim 1, line 4 recites the phrase “or similar base layer”, which is a relative term rendering the claim indefinite.  The phrase "or similar base layer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what other types of similar base layer, besides those (Specification, Page 2, lines 11-18, polyester, cotton, synthetic yarns) already claimed as part of the Markush group, would be suitable to indicate other base layer materials. Therefore the specification does not provide a standard for ascertaining what other similar types of materials would be acceptable. For examination purposes the phrase “woven fabric or similar base layer” should read --woven fabric--. 
Claim 1, line 6 recites the phrase “or similar type of lubricant”, which is a relative term rendering the claim indefinite.  The phrase "or similar type of lubricant" is not defined by the claim, the 
Claim 3, line 3, claim 4, lines 2-3, and claim 5, lines 2-3 recite the phrase “or other similar lubricant”, which is a relative term rendering the claims indefinite.  The phrase "or similar type of lubricant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what other types of similar base layer, besides those (Specification, Page 3, line 6, gel or lubricant) already claimed as part of the Markush group, would be suitable to indicate other base layer materials. Therefore the specification does not provide a standard for ascertaining what other similar types of materials would be acceptable. For examination purposes the phrase “gel or other similar lubricant” in claim 3, line 3, claim 4, lines 2-3, and claim 5, lines 2-3 should read --gel--. 
	Regarding claim 3, it is unclear whether the entire plaster, or just the two plastic inserts, or just the lubricant is able to move in any direction. According to the specification, the top layer of Baltex spacer material and the plastic inserts are movable in a lateral direction (Specification, Page 9, lines 12-14). Additionally, the phrase “heat sealed” makes a product-by-process claim, so if a prior art references discloses the same structure comprising a gel between two plastic inserts, then the method of heat-sealing or not, does not make the structure of the invention patentable. For examination purposes claim 3 should read --The shear force negating plaster according to claim 1, in which a shear force negating 
Regarding claim 4, the phrase “plastic inserts further absorb any lateral movement” is unclear because there is no description of how the lateral movement is actually absorbed by the flexible plastic inserts. Also, the phrase is an intended result of the invention which doesn’t provide any functional limitation to the structure of the invention. Ultimately, for examination purposes claim 4 should read --The shear force negating plaster according to claim 1 in which the two round or oblong or square flexible plastic inserts with a layer of gel in between further absorb any lateral movement caused by contact between a part of an item of footwear adjacent an area of skin of a subject.--
Claim 5, line 5 the phrase “or similar type material base layer” is a relative term which renders the claim indefinite.  The phrase "or similar type material base layer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not disclose what other types of similar base layer, besides those (Page 2, lines 11-18) already claimed as part of the Markush group, would be suitable to indicate other base layer materials. Therefore the specification does not provide a standard for ascertaining what other similar types of materials would be acceptable, such as similar woven fabric or cushioning material. For examination purposes the phrase “woven fabric or similar type material base layer” in claim 5, line 4-5 should read --woven fabric--.
Regarding claim 5, the phrase “can be adhered in place where friction between a material and skin causes sores” is an intended use of the invention and does not provide any functional limitation to the structure of the invention. Claim 5 is indefinite because it is unclear whether the plastic flexible insert or the base layer has the pressure sensitive adhesive base. As stated in the specification, the base layer has the pressure sensitive adhesive base (Specification, Page 6, line 6). Also, the phrase “allowing 
Regarding 6-7, rejection is made based on dependency from a rejected to claim.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (WO Patent No. 03068120) in view of Waters (G.B. Patent No. 2503955).
Regarding claim 1, Levin discloses (Page 5, lines 2-4; Page 8, lines 23-24; Page 9, lines 3, 6-9, 13-14, 27-28; Page 10, lines 21-22l; Figure 2; Claim 17) a shear force negating plaster 10 (Page 10, lines 21-22, bandage 10 shear forces are taken up) comprising an upper layer 34 (Page 9, line 27, elastic top comprising a cushioned material (Page 9, lines 27-28, elastic top sheet 34 can be made of any desired elastic material that is capable of elastically stretching in all planar directions under the influence of shear forces. For example, a nylon mesh fabric of a weave; Ultimately, a woven nylon mesh is an equivalent structure to the woven polyester mesh that Baltax spacer material is made of), and a base layer 14 (Page 8, line 23, protective layer 14) comprising a woven fabric (Page 8, lines 23-24, protective layer 14 can be made of gauze; Ultimately, gauze is made of a combination of cotton and polyester which is an equivalent structure to the woven fabric) of which two round or oblong or square flexible plastic inserts 24,30 and 18,32 (Page 9, line 3, compressive disc 24 preferably is round or oval; Page 9, lines 8-9, compressive disc 24 includes an outer, low-frictioned covering member 30, which can be in the form of a thin plastic film; Page 9, lines 13-14, upper surface 26 of the lower compressive cushioning member 18 likewise is a surface of a low-friction material, such as a surface of an outer wrap of plastic film 32) with a gel 28 (Page 5, lines 2-4, this additional member 28 is a free-floating member positioned between the top sheet 34 and an upper, low friction surface 26 of the first compressive cushioning member 18; Claim 17, said compressive material included in said additional member 28 is a gel; Page 9, lines 6-8, compressive disc 24 includes an internal compressive section 28 that can include any desired compressive material such as sheets of gel-like material) which is layered in between (Figure 2, gel layer 28 in between compressive disc 24 and compressive member 18) the two round or oblong or square flexible plastic inserts 24,30 and 18,32, and then placed in between (Figure 2, compressive disk 24 and compressive member 18 are positioned in between the upper layer 34 and base layer 14) the cushioned material 34; and wherein the upper layer 34 and base layer 14 form one complete unit (Page 4, lines 9-10, peripheral edges of the elastic top sheet 34 and anchorage strip 12 are adhered to form a complete unit). 
However, Levin fails to explicitly disclose the upper layer and base layer are laminated to from one complete unit. 
(Page 1, lines 15-17; Page 2, lines 10-11; Claim 1) an analogous shear force negating plaster (Claim 1, anti-blister shoe insole unit) that comprises an analogous upper layer 1 (Page 2, lines 10-11, upper flexible material 1) and analogous base layer 2 (Claim 1, EVA molded base 2), in which the analogous upper layer 1 and analogous base layer 2 are laminated (Waters, Page 1, lines 15-16, top layer 1 of flexible material is laminated onto the surface of the EVA insole incorporating the plastic discs) to form one complete unit (Waters, Page 1, lines 16-17, this then becomes a complete insole).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper layer and base layer in the shear negating plaster of Levin, so that the upper layer and base layer are laminated together, in order to provide an improved plaster that is able to effectively allow lateral movement of the internal plastic inserts of the plaster within the laminated complete unit (Waters, Waters, Page 1, Paragraph 3). 
Regarding claim 3, the combination of Levin in view of Waters discloses the invention as described above and further discloses (in Page 1, lines 10-11, Page 5, lines 2-4, Page 8, lines 29-31, Page 9, lines 1-2, 6-8, Page 11, lines 1-2, Claim 17 of Levin; and Page 2, line 2 of Waters) that a shear force negating effect (Levin, Page 11, lines 1-2, absorb shear forces imposed upon the bandage 10) is provided by (Levin, Page 11, lines 1-2, two flexible inserts 24, 18 with plastic coating that are capable of moving relative to each other to absorb shear forces imposed upon the bandage 10) two round or oblong or square flexible plastic inserts 3, 5 (Waters, Page 2, line 2, oval shaped plastic discs 3, 5) with a layer of gel 28 (Levin, Page 5, lines 2-4, this additional member 28 is a free-floating member positioned between the top sheet 34 and an upper, low friction surface 26 of the first compressive cushioning member 18; Claim 17, said compressive material included in said additional member 28 is a gel; Page 9, lines 6-8, compressive disc 24 includes an internal compressive section 28 that can include any desired compressive material such as sheets of gel-like material); and wherein the two round or oblong or square flexible plastic inserts 3, 5 (Waters, Page 2, line 2, oval shaped plastic discs 3, 5) are heat sealed into place (Waters, Page 1, lines 15-16, top layer 1 of flexible material is laminated onto the surface of the EVA insole incorporating the plastic discs) within a circumference of 5mm space (Levin, Page 1, lines 10-11, These protective bandages come in a variety of sizes to protect injured skin areas of varying sizes. For example, bandages having a length in the range of 1" to 2" generally are provided to protect blisters and similar skin injuries; It would have been obvious without undue experimentation to change the size of the plastic inserts within the plaster to provide an optimal surface area that is capable of fitting in an area of the foot of a subject while still absorbing the lateral forces. See MPEP 2144.05(I) for obviousness of similar and approaching ranges; Additionally, a design choice comprising a mere change in the size or dimension of a component, specifically to fit various blister sizes of a user, is generally recognized as being within the level of ordinary skill in the art, especially if the change in size of the component does not create a new function of the component when compared to that same component in the prior art teaching. In re Rose, 105 USPQ 237 (CCPA 1955); Lastly, the Applicant places no criticality on the range, simply stating in Page 9, lines 6-7 of the Specification “with a heat sealed circumferential lip 12 of 5mm or more depending on the size of the plaster”. Hence, 5mm is not essential and does not provide any unexpected patentable result) to allow movement (Levin, Page 11, line 1, two flexible inserts 24, 18 with plastic coating that are capable of moving relative to each other) in any direction (Levin, Page 8, lines 29-31 and Page 9, lines 1-2, Immediately above the lower compressive cushioning member 18 and in contact therewith is a generally pancake-like compressive disc 24 positioned on upper surface 26 of the lower compressive cushioning member 18 and being of a smaller dimension then the cushioning member so as to be freely slidable in all directions on said upper surface 26).
Regarding claim 4, the combination of Levin in view of Waters discloses the invention as described above and further discloses (in Page 1, lines 2, 22, Page 2, lines 2-3, 12-13, and Figure 1 of Waters) the two round or oblong or square flexible plastic inserts 3,5 (Waters, Page 2, line 2, oval shaped plastic discs 3, 5) with a layer of gel 4 (Waters, Page 2, line 3, lubricant 4) in between (Waters, Figure 1, lubricant 4 is in between plastic inserts 3, 5) further absorb (Waters, Page 1, line 22, insole absorbs) any lateral movement (Waters, Page 1, line 22, absorb any lateral shear) caused by contact (Waters, Page 2, line 13, shear effect of force on the foot) between a part of an item of footwear (Waters, Page 1, line 2, all footwear have insoles) adjacent an area of skin of a subject (Waters, Page 2, line 12, ball of the foot).
Regarding claim 5, the combination of Levin in view of Waters discloses the invention as described above and further discloses (in Page 1, lines 21-24, Page 2, lines 1-3, 9-10, Claim 4, and Figure 1 of Waters; in Page 8, lines 16, 18-19, 21, 23-24, Page 9, lines 27-28, Page 19, lines 15-16, Page 20, line 11, and Page 21, lines 15-16 of Levin) the two round or oblong or square flexible plastic inserts 3,5 (Waters, Page 2, line 2, oval shaped plastic discs 3, 5) with a layer of gel 4 (Waters, Page 2, line 3, lubricant 4) in between (Waters, Figure 1, lubricant 4 is in between plastic inserts 3, 5) is sealed 6 (Waters, Page 2, lines 1-2, stitched in 6 oval plastic discs 3, 5) into place between (Waters, Page 2, lines 9-10, lubricated discs 3, 4, 5 in being stitched in place 6 between the lower EVA insole 2 and upper flexible material 1) the upper layer 34 (Levin, Page 9, line 27, elastic top sheet 34) of cushioned material (Levin, Page 9, lines 27-28, elastic top sheet 34 can be made of any desired elastic material that is capable of elastically stretching in all planar directions under the influence of shear forces. For example, a nylon mesh fabric of a weave) and the base layer 14 (Levin, Page 8, line 23, protective layer 14) of woven fabric (Levin, Page 8, lines 23-24, protective layer 14 can be made of gauze); and the base layer 14 (Levin, Page 8, line 23, protective layer 14) has a pressure sensitive adhesive base (Levin, Page 8, line 16, adhesive layer surrounding the protective layer 14) that is configured to be adhered (Levin, Page 8, line 21, adhesive for securing) in place where friction (Levin, Page 19, lines 15-16, where friction usually occurs) between (Waters, Page 1, lines 21-24, friction between shoe insole and user’s heel) a material (Levin, Page 21, lines 15-16, clothing where sliding occurs, shoes) and a skin area of a subject (Levin, Page 8, line 21, adhesive for securing the anchoring strip 12 to a person’s skin) causes sores (Levin, Page 20, line 11, pressure sores) or blistering (Waters, Page 1, line 24, creating a blister), allowing for maximum protection (Levin, Page 8, lines 18-19, unique force-transmission-impeding functions; Waters, Claim 4, maximize protection from blistering).
Regarding claim 6, the combination of Levin in view of Waters discloses the plaster of claim 1 and further discloses (in Page 1, lines 28-29, and Page 2, line 14 of Waters) a method of using the shear negating plaster of claim 1, wherein the plaster is used for preventing (Waters, Page 1, lines 28-29, anti-blister mechanism and how it works) a skin blister (Waters, Page 2, line 14, does not cause skin to blister) on a subject (Waters, Page 2, line 14, skin of a user). 
Regarding claim 7, the combination of Levin in view of Waters discloses the plaster of claim 1 and further discloses (in Page 1, line 7 of Waters) an item of sportswear (Waters, Page 1, line 7, sports shoes) comprising the plaster of claim 1.  
Conclusion
11.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 11/20/2020 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786